Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered September 10, 1990, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of his constitutional right to present a defense is without merit. The trial court did not preclude the defense witness from testifying with regard to the presence of two male bystanders at the crime scene. The court merely sustained the People’s objection to the leading form of the defense inquiry. The court did not direct defense counsel to abandon this line of questioning. Nevertheless, the defense counsel declined to inquire further in this subject area.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Lawrence, J. P., Fiber, O’Brien and Copertino, JJ., concur.